PER CURIAM.
By petition for a writ- of certiorari we have for review an order of the Florida Industrial Commission bearing date June 5, 1968.
*200We find that oral argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is, therefore, denied.
The petition for attorney’s fees is also denied.
It is so ordered.
CALDWELL, C. J., and ROBERTS, DREW, ERVIN and HOPPING, JJ., concur.